Maxwell, J.
This is an action to recover damages caused by the construction of a railroad on the public road immediately in front of the defendant in error’s house, the grade being raised between eight and nine feet, and the access to the property greatly obstructed, and the farm depreciated in value.
The action was brought to recover $490 and the jury returned a verdict for $400, upon which judgment was rendered.
No particular error has been pointed out and the verdict is fully supported by the testimony.
The jury seemed to have based their verdict upon the lowest estimate of the witnesses, and throughout seem to *572have been entirely free from bias or desire to award excessive damages.
It is unnecessary to review the case at length. The judgment is right and is
Affirmed.
The other judges concur.